Citation Nr: 0939771	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  08-26 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center 
in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the 
Department of Veterans Affairs (CHAMPVA) benefits for the 
appellant, the Veteran's spouse, starting from November 1, 
2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to December 
1968.  The appellant is the Veteran's spouse.
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Health Administration Center in Denver, 
Colorado in June 2008 that the appellant was not eligible for 
CHAMPVA benefits starting from November 1, 2007.

The appeal is REMANDED to the Winston Salem Regional Office 
(RO) via the VA Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action on her part is required.


REMAND

The appellant was scheduled for a Central Office Board 
hearing in Washington, DC to be conducted in December 2009.  
In October 2009, she indicated that she could not attend that 
hearing, and requested a hearing at the Regional Office in 
Winston-Salem, North Carolina "as soon as a time becomes 
available."  Although this claim involves an appeal from the 
VA Health Administration Center in Denver, Colorado, the VA 
Regional Office in Winston-Salem, North Carolina would have 
jurisdiction over the scheduling of a Travel Board or 
videoconference hearing because of the appellant's 
geographical residence.  Therefore, the Board is remanded the 
case to the RO in Winston-Salem, North Carolina.

Accordingly, the case is REMANDED for the following action:

The RO in Winston-Salem, North Carolina 
should contact the appellant to determine 
whether she wants a Travel Board hearing 
or a videoconference hearing.  After 
receiving a response, the RO should 
schedule the appellant for a hearing.  
The appellant should be notified of the 
date, time and place of such a hearing by 
letter mailed to her current address of 
record, with a copy to her 
representative.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



